Citation Nr: 1425891	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  07-11 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection fora pineal gland cystic tumor, claimed as a brain tumor due to contaminated water at Camp Lejeune, North Carolina, to include headaches.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 
 
In November 2010 and August 2012 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted evidence in the form of medical records and lay statements of severe headaches, with occasional dizziness, nausea and blurred vision beginning in 1999 and continuing to the present.  Although the Veteran's initial application for service connection was for brain tumors, medical records indicate that his headaches pre-existed the detection of a pineal gland cystic tumor and have continued to occur despite excision of the cyst in 2000.  As such the issue has been recharacterized as listed on the title page and a new examination is ordered to address the residuals of the Veteran's in-service exposure at Camp Lejeune, North Carolina, and to determine the etiology of the Veteran's headaches and to determine whether they are related to or had their onset in service.

Finally, although the disorders claimed by the Veteran are not specifically recognized by VA as residuals of contaminated water at Camp Lejeune, North Carolina, see 38 U.S.C.A. § 1710 (West 2002 & Supp. 2013), that does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service pineal gland problems, to include all in-service and post-service headache symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  After physically or electronically associating any pertinent, outstanding records, schedule the Veteran for an examination by an appropriate VA examiner to determine whether it is at least as likely as not that the Veteran has residuals of his in-service exposure to contaminated water while stationed at Camp Lejeune, to specifically include any headaches, that are related to or had their onset in service.  

The examiner must identify all neurobehavioral effects.  In doing so, the examiner must rule in or exclude any headache disorder, seizure disorder, and psychiatric disability as related to the Veteran's presumed in-service exposure to contaminated water while serving at Camp Lejeune, North Carolina.

In offering an assessment, the examiner must acknowledge and discuss the competent lay evidence relating to the onset and recurrence of symptoms, to include the onset of the Veteran's headaches.  

The examiner must also state whether it is at least as likely as not that the Veteran has any residual disability related to in-service exposure to contaminated water at Camp Lejeune, North Carolina, where he was stationed for more than 30 days.

The examiner should provide an explanation for all elements of his/her opinion.

3.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran with a Supplemental Statement of the Case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

